It requires no argument to demonstrate the distinction between a promise by an employer to his employee to give a bonus or other benefit, conditioned upon the doing of an act, followed by compliance with the condition, and the present and unconditional bestowing of a benefit by the employer on the employee without costs to the employee. In the first instance, upon compliance with the condition, there is a binding contract, supported by a sufficient consideration, to warrant its enforcement; in the other, there is an absence of all of the elements of a contract — a mere gratuity. We are therefore of opinion that the authorities cited in the brief supporting the application for rehearing are inapt.
Application for rehearing is overruled.
ANDERSON, C. J., and THOMAS and BOULDIN, JJ., concur.